Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giroux (US 20210276659) in view of Twers (US 20110272909). 
Giroux teaches a bicycle frame (Fig. 2, 10) comprising: a head tube 20 coupled to a top tube 21 and a down tube 22; a seat tube 23 coupled to the top tube and the down tube (Fig. 2); an upper pivot opening ‘J4’ disposed in the seat tube configured to receive an upper pivot point that pivotally couples to a rear suspension system (30, 40, 50), where the rear suspension system comprises a seatstay 40 coupled at an end with an end of a chainstay 30; and configured to receive a lower pivot point ‘J1’ that pivotally couples to the rear suspension system (Fig. 2), when coupled to the rear suspension system via the lower pivot point, the rear suspension system to define a wheel path (Fig. 5, ‘T’ - rear suspension considered dynamically constrained to create a wheel path) as a rear wheel of the rear suspension system travels from an extended position to a compressed position; where the rear suspension system supports a portion of the bicycle frame (Fig. 1), the rear suspension system comprising: a linkage member 50 pivotally coupled to the upper pivot point ‘J4’; a seatstay 40 coupled to the linkage member 50; a chainstay 30 coupled to the seatstay 23 at a first end and the lower pivot point ‘J1’ at a second end; and a shock absorber 60 coupled to the linkage member 50 and the bicycle frame ‘J6’. [Claims 1-2, 4-5, 10 and 12] where the shock absorber is coupled at a first end ‘J5’ to the linkage member 50 and at a second end to a structural member coupled to the bicycle frame ‘J6’, and where the shock absorber is configured to flexibly maintain a separation between the structural member and the linkage member (¶0041). [Claim 3 & 11] Further comprising an idler pulley (Fig. 3, 35) coupled to the first end of the chainstay 30 at the one of the plurality of pivot openings (Fig. 2, ‘J1’); [Claim 6 & 13] a bottom bracket shell ‘BB’ disposed at a junction of the seat tube and the down tube (22 & 23). [Claim 9 & 16] Giroux does not teach a plurality of lower pivot openings where each of the plurality of lower pivot openings is separately defined by the seat tube; where each of the plurality of lower pivot openings causes the rear suspension system to define a different wheel path as a rear wheel of the rear suspension system travels from an extended position to a compressed position; where the seat tube defines a longitudinal axis, and each of the plurality of lower pivot openings is centered laterally on the longitudinal axis; where the seat tube defines a longitudinal axis, and at least one of the plurality of lower pivot openings is disposed to a side of the longitudinal axis.
Twers teaches  a plurality of lower pivot openings (Fig. 34-35); where each of the plurality of lower pivot openings is separately defined by the seat tube 1; where each of the plurality of lower pivot openings causes the rear suspension system to define a different wheel path as a rear wheel of the rear suspension system travels from an extended position to a compressed position (¶0077-0078); [Claims 1 & 10] wherein the seat tube defines a longitudinal axis, and each of the plurality of lower pivot openings is centered laterally on the longitudinal axis. (Fig. 34/35 – central axis bisects 8 and offers a symmetric mounting unit) where the seat tube defines a longitudinal axis, and at least one of the plurality of lower pivot openings is disposed to a side of the longitudinal axis. (Fig. 34/35 – central axis bisects 8 and offers a symmetric mounting unit); [Claims 7-8, 14-15] where the plurality of lower pivot openings comprises at least a first pivot opening at a first distance from the bottom bracket shell, a second pivot opening at a second distance from the bottom bracket shell, and a third pivot opening at a third distance from the bottom bracket shell. (Fig. 34/35-See Fig. 4-7 or 39 for reference of bottom bracket shell) [Claims 9 & 16]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the pivot openings of Twers with the suspension structure of Giroux to allow for a variable geometry suspension system to optimize suspension performance for a variety of environments. This would provide for the obvious benefit of improved stability of the vehicle, resulting improved rider performance and safety (¶0014 & ¶0016)
Regarding claims 17-20, Giroux in view of Twers as discussed above makes obvious a method of making a suspension system for supporting a frame of a vehicle on at least one wheel of the vehicle, the method comprising: providing the frame of a vehicle having a seat tube; providing an upper pivot opening disposed in the seat tube configured to receive an upper pivot point that pivotally couples to a rear suspension system, where the rear suspension system comprises a seatstay coupled at an end with an end of a chainstay; and providing a plurality of lower pivot openings, where each of the plurality of lower pivot openings is separately defined by the seat tube and configured to receive a lower pivot point that pivotally couples to the rear suspension system, where each of the plurality of lower pivot openings causes, when coupled to the rear suspension system via the lower pivot point, the rear suspension system to define a different wheel path as a rear wheel of the rear suspension system travels from an extended position to a compressed position [claim 17]; further comprising coupling, via a linkage member, the rear suspension system to a shock absorber [claim 18]; further comprising disposing the plurality of lower pivot openings along a longitudinal axis defined by the seat tube [claim 19]; and further comprising disposing at least one of the plurality of lower pivot openings to a side of a longitudinal axis defined by the seat tube [claim 20]. 

Allowable Subject Matter
Claims 7, 14, and 19 were previously objected to as being dependent upon a rejected base claim, however references Giroux (US 20210276659) in view of Twers (US 20110272909) were determined to read upon the limitations of the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.H./Examiner, Art Unit 3611                       
                                                                                                                                                                                 /JACOB B MEYER/Primary Examiner, Art Unit 3618